— In an action to set aside a separation agreement and a divorce judgment, the defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Dunn, J.), dated August 10, 1988, as denied his motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
Based upon a review of the record herein, we conclude that the Supreme Court acted properly in denying the defendant’s motion for summary judgment. Issues of fact exist as to *414whether the defendant engaged in fraudulent and coercive conduct in procuring the plaintiff wife’s consent to the parties’ separation agreement as well as her power of attorney which permitted the defendant to procure a foreign divorce judgment (see, Feinberg v Feinberg, 96 Misc 2d 443, affd 70 AD2d 612; see also, Prime v Hinton, 244 App Div 181). Similarly, a question of fact exists as to whether the plaintiff ratified the terms of the separation agreement (see, Beutel v Beutel, 55 NY2d 957; Anonymous v Anonymous, 137 AD2d 739). Mollen, P. J., Lawrence, Eiber and Kooper, JJ., concur.